
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1067
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To support stabilization and lasting peace
		  in northern Uganda and areas affected by the Lord’s Resistance Army through
		  development of a regional strategy to support multilateral efforts to
		  successfully protect civilians and eliminate the threat posed by the Lord's
		  Resistance Army and to authorize funds for humanitarian relief and
		  reconstruction, reconciliation, and transitional justice, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lord's Resistance Army Disarmament and
			 Northern Uganda Recovery Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)For over 2 decades, the Government of
			 Uganda engaged in an armed conflict with the Lord’s Resistance Army (LRA) in
			 northern Uganda that led to the internal displacement of more than 2,000,000
			 Ugandans from their homes.
			(2)The members of the Lord’s Resistance Army
			 used brutal tactics in northern Uganda, including mutilating, abducting and
			 forcing individuals into sexual servitude and forcing a large number of
			 children and youth in Uganda, estimated by the Survey for War Affected Youth to
			 be over 66,000, to fight as part of the rebel force.
			(3)The Secretary of State has placed the
			 Lord's Resistance Army on the Terrorist Exclusion list pursuant to section
			 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)), and LRA
			 leader Joseph Kony has been designated a specially designated global
			 terrorist pursuant to Executive Order 13224.
			(4)In late 2005, according to the United
			 Nations Office for Coordination of Humanitarian Affairs, the Lord’s Resistance
			 Army shifted their primary base of operations from southern Sudan to
			 northeastern Democratic Republic of Congo, and the rebels have since withdrawn
			 from northern Uganda.
			(5)Representatives of the Government of Uganda
			 and the Lord’s Resistance Army began peace negotiations in 2006, mediated by
			 the Government of Southern Sudan in Juba, Sudan, and signed the Cessation of
			 Hostilities Agreement on August 20, 2006, which provided for hundreds of
			 thousands of internally displaced people to return home in safety.
			(6)After nearly 2 years of negotiations,
			 representatives from the parties reached the Final Peace Agreement in April
			 2008, but Joseph Kony, the leader of the Lord’s Resistance Army, refused to
			 sign the Final Peace Agreement in May 2008 and his forces launched new attacks
			 in northeastern Congo.
			(7)According to the United Nations Office for
			 the Coordination of Humanitarian Relief and the United Nations High
			 Commissioner for Refugees, the new activity of the Lord’s Resistance Army in
			 northeastern Congo and southern Sudan since September 2008 has led to the
			 abduction of at least 1,500 civilians, including hundreds of children, and the
			 displacement of more than 540,000 people.
			(8)In December 2008, the military forces of
			 Uganda, the Democratic Republic of Congo, and southern Sudan launched a joint
			 operation against the Lord’s Resistance Army’s bases in northeastern Congo, but
			 the operation failed to apprehend Joseph Kony, and his forces retaliated with a
			 series of new attacks and massacres in Congo and southern Sudan, killing an
			 estimated 900 people in 2 months alone.
			(9)Despite the refusal of Joseph Kony to sign
			 the Final Peace Agreement, the Government of Uganda has committed to continue
			 reconstruction plans for northern Uganda, and to implement those mechanisms of
			 the Final Peace Agreement not conditional on the compliance of the Lord’s
			 Resistance Army.
			(10)Since 2008, recovery efforts in northern
			 Uganda have moved forward with the financial support of the United States and
			 other donors, but have been hampered by a lack of strategic coordination,
			 logistical delays, and limited leadership from the Government of Uganda.
			3.Statement of policyIt is the policy of the United States to
			 work with regional governments toward a comprehensive and lasting resolution to
			 the conflict in northern Uganda and other affected areas by—
			(1)providing political, economic, military,
			 and intelligence support for viable multilateral efforts to protect civilians
			 from the Lord’s Resistance Army, to apprehend or remove Joseph Kony and his top
			 commanders from the battlefield in the continued absence of a negotiated
			 solution, and to disarm and demobilize the remaining Lord’s Resistance Army
			 fighters;
			(2)targeting assistance to respond to the
			 humanitarian needs of populations in northeastern Congo, southern Sudan, and
			 Central African Republic currently affected by the activity of the Lord’s
			 Resistance Army; and
			(3)further supporting and encouraging efforts
			 of the Government of Uganda and civil society to promote comprehensive
			 reconstruction, transitional justice, and reconciliation in northern Uganda as
			 affirmed in the Northern Uganda Crisis Response Act of 2004 (Public Law
			 108–283) and subsequent resolutions, including Senate Resolution 366, 109th
			 Congress, agreed to February 2, 2006, Senate Resolution 573, 109th Congress,
			 agreed to September 19, 2006, Senate Concurrent Resolution 16, 110th Congress,
			 agreed to in the Senate March 1, 2007, and House Concurrent Resolution 80,
			 110th Congress, agreed to in the House of Representatives June 18, 2007.
			4.Requirement of a strategy to support the
			 disarmament of the lord’s resistance army
			(a)Requirement for strategyNot later than 180 days after the date of
			 the enactment of this Act, the President shall develop and submit to the
			 appropriate committees of Congress a strategy to guide future United States
			 support across the region for viable multilateral efforts to mitigate and
			 eliminate the threat to civilians and regional stability posed by the Lord’s
			 Resistance Army.
			(b)Content of StrategyThe strategy shall include the
			 following:
				(1)A plan to help strengthen efforts by the
			 United Nations and regional governments to protect civilians from attacks by
			 the Lord’s Resistance Army while supporting the development of institutions in
			 affected areas that can help to maintain the rule of law and prevent conflict
			 in the long term.
				(2)An assessment of viable options through
			 which the United States, working with regional governments, could help develop
			 and support multilateral efforts to eliminate the threat posed by the Lord’s
			 Resistance Army.
				(3)An interagency framework to plan,
			 coordinate, and review diplomatic, economic, intelligence, and military
			 elements of United States policy across the region regarding the Lord’s
			 Resistance Army.
				(4)A description of the type and form of
			 diplomatic engagement across the region undertaken to coordinate and implement
			 United States policy regarding the Lord’s Resistance Army and to work
			 multilaterally with regional mechanisms, including the Tripartite Plus
			 Commission and the Great Lakes Pact.
				(5)A description of how this engagement will
			 fit within the context of broader efforts and policy objectives in the Great
			 Lakes Region.
				(c)FormThe strategy under this section shall be
			 submitted in unclassified form, but may include a classified annex.
			5.Humanitarian assistance for areas outside
			 uganda affected by the lord’s resistance army
			In accordance with section 491 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2292) and section 2 of the Migration
			 and Refugee Assistance Act of 1962 (22 U.S.C. 2601), the President is
			 authorized to provide additional assistance to the Democratic Republic of
			 Congo, southern Sudan, and Central African Republic to respond to the
			 humanitarian needs of populations directly affected by the activity of the
			 Lord’s Resistance Army.
			6.Assistance for recovery and reconstruction
			 in northern uganda
			(a)AuthorityIt is the sense of Congress that the
			 President should support efforts by the people of northern Uganda and the
			 Government of Uganda—
				(1)to assist internally displaced people in
			 transition and returnees to secure durable solutions by spurring economic
			 revitalization, supporting livelihoods, helping to alleviate poverty, and
			 advancing access to basic services at return sites, specifically clean water,
			 health care, and schools;
				(2)to enhance the accountability and
			 administrative competency of local governance institutions and public agencies
			 in northern Uganda with regard to budget management, provision of public goods
			 and services, and related oversight functions;
				(3)to strengthen the operational capacity of
			 the civilian police in northern Uganda to enhance public safety, prevent crime,
			 and deal sensitively with gender-based violence, while strengthening
			 accountability measures to prevent corruption and abuses;
				(4)to rebuild and improve the capacity of the
			 justice system in northern Uganda, including the courts and penal systems, with
			 particular sensitivity to the needs and rights of women and children;
				(5)to establish mechanisms for the
			 disarmament, demobilization, and reintegration of former combatants and those
			 abducted by the LRA, including vocational education and employment
			 opportunities, with attention given to the roles and needs of men, women and
			 children; and
				(6)to promote programs to address psychosocial
			 trauma, particularly post-traumatic stress disorder.
				(b)Future Year FundingIt is the sense of Congress that the
			 Secretary of State and Administrator of the United States Agency for
			 International Development should work with the appropriate committees of
			 Congress to increase assistance in future fiscal years to support activities
			 described in this section if the Government of Uganda demonstrates a commitment
			 to transparent and accountable reconstruction in war-affected areas of northern
			 Uganda, specifically by—
				(1)finalizing the establishment of mechanisms
			 within the Office of the Prime Minister to sufficiently manage and coordinate
			 the programs under the framework of the Peace Recovery and Development Plan for
			 Northern Uganda (PRDP);
				(2)increasing oversight activities and
			 reporting, at the local and national level in Uganda, to ensure funds under the
			 Peace Recovery and Development Plan for Northern Uganda framework are used
			 efficiently and with minimal waste; and
				(3)committing substantial funds of its own,
			 above and beyond standard budget allocations to local governments, to the task
			 of implementing the Peace Recovery and Development Plan for Northern Uganda
			 such that communities affected by the war can recover.
				(c)Coordination With Other Donor
			 NationsThe United States
			 should work with other donor nations to increase contributions for recovery
			 efforts in northern Uganda and better leverage those contributions to enhance
			 the capacity and encourage the leadership of the Government of Uganda in
			 promoting transparent and accountable reconstruction in northern Uganda.
			(d)Termination of assistanceIt is the sense of Congress that the
			 Secretary of State should withhold non-humanitarian bilateral assistance to the
			 Republic of Uganda if the Secretary determines that the Government of Uganda is
			 not committed to reconstruction and reconciliation in the war-affected areas of
			 northern Uganda and is not taking proactive steps to ensure this process moves
			 forward in a transparent and accountable manner.
			7.Assistance for reconciliation and
			 transitional justice in northern uganda
			(a)Sense of CongressIt is the sense of Congress that, despite
			 reconstruction and development efforts, a continued failure to take meaningful
			 steps toward national reconciliation and accountability risks perpetuating
			 longstanding political grievances and fueling new conflicts.
			(b)AuthorityIn accordance with section 531 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2346), the President is authorized to
			 support efforts by the people of northern Uganda and the Government of Uganda
			 to advance efforts to promote transitional justice and reconciliation on both
			 local and national levels, including to encourage implementation of the
			 mechanisms outlined in the Annexure to the Agreement on Accountability and
			 Reconciliation between the Government of Uganda and the Lord’s Resistance
			 Army/Movement, signed at Juba February 19, 2008, namely—
				(1)a body to investigate the history of the
			 conflict, inquire into human rights violations committed during the conflict by
			 all sides, promote truth-telling in communities, and encourage the preservation
			 of the memory of events and victims of the conflict through memorials,
			 archives, commemorations, and other forms of preservation;
				(2)a special division of the High Court of
			 Uganda to try individuals alleged to have committed serious crimes during the
			 conflict, and a special unit to carry out investigations and prosecutions in
			 support of trials;
				(3)a system for making reparations to victims
			 of the conflict; and
				(4)a review and strategy for supporting
			 transitional justice mechanisms in affected areas to promote reconciliation and
			 encourage individuals to take personal responsibility for their conduct during
			 the war.
				8.Report
			(a)Report requiredNot later than 1 year after the submission
			 of the strategy required under section 4, the Secretary of State shall prepare
			 and submit to the appropriate committees of Congress a report on the progress
			 made toward the implementation of the strategy required under section 4 and a
			 description and evaluation of the assistance provided under this Act toward the
			 policy objectives described in section 3.
			(b)ContentsThe report required under section (a) shall
			 include—
				(1)a description and evaluation of actions
			 taken toward the implementation of the strategy required under section
			 4;
				(2)a description of assistance provided under
			 sections 5, 6, and 7;
				(3)an evaluation of bilateral assistance
			 provided to the Republic of Uganda and associated programs in light of stated
			 policy objectives;
				(4)a description of the status of the Peace
			 Recovery and Development Plan for Northern Uganda and the progress of the
			 Government of Uganda in fulfilling the steps outlined in section 6(b);
			 and
				(5)a description of amounts of assistance
			 committed, and amounts provided, to northern Uganda during the reporting period
			 by the Government of Uganda and each donor country.
				(c)FormThe report under this section shall be
			 submitted in unclassified form, but may include a classified annex.
			9.Sense of Congress on fundingIt is the sense of Congress that—
			(1)of the total amounts to be appropriated for
			 fiscal year 2011 for the Department of State and foreign operations, up to
			 $10,000,000 should be used to carry out activities under section 5; and
			(2)of the total amounts to be appropriated for
			 fiscal year 2011 through 2013 for the Department of State and foreign
			 operations, up to $10,000,000 in each such fiscal year should be used to carry
			 out activities under section 7.
			10.DefinitionsIn this Act:
			(1)Appropriate committees of
			 congressThe term
			 appropriate committees of Congress means the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate and the
			 Committee on Appropriations and the Committee on Foreign Affairs of the House
			 of Representatives.
			(2)Great lakes regionThe term Great Lakes Region
			 means the region comprising Burundi, Democratic Republic of Congo, Rwanda,
			 southern Sudan, and Uganda.
			(3)LRA-affected areasThe term LRA-affected areas
			 means those portions of northern Uganda, southern Sudan, northeastern
			 Democratic Republic of Congo, and southeastern Central African Republic
			 determined by the Secretary of State to be affected by the Lord’s Resistance
			 Army as of the date of the enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
